Citation Nr: 1425401	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a skin disability of the scalp, to include scalp folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from April 1989 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for scalp folliculitis and assigned a noncompensable evaluation effective February 9, 2007.  In a June 2009 decision review officer decision, the RO granted an increased rating to 10 percent effective February 9, 2007.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed; thus, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, to more accurately reflect the nature of the Veteran's service-connected disability, the Board has recharacterized the issue on appeal as stated on the title page.

In November 2011, the Board remanded the Veteran's claim for further development, to include a VA examination.  The requested action was taken, and there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999). 

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence does not suggest, and the Veteran does not contend, that he is unemployable due to his scalp folliculitis.  Therefore, a TDIU claim is not inferred.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's scalp folliculitis was shown to affect no greater than 30 percent of his scalp.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for scalp folliculitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7899-7830 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for scalp folliculitis.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has also fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Social Security Administration records have been obtained, however, they do not pertain to the present appeal. 

A VA examination was conducted in July 2007.  Pursuant to the Board's November 2011 remand, the Veteran was afforded an updated VA examination in December 2011.  The examiners made all required clinical findings to evaluate the Veteran's disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

The Veteran has alleged this his service-connected scalp folliculitis is more severe than the 10 percent rating currently assigned.  In statements submitted in July 2009 and June 2012, the Veteran also contended that he has scars on his head that bleed and are very tender.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

In this case, the Veteran's service-connected scalp folliculitis is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7899-7830.  Hyphenated Diagnostic Codes may be used when a rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20.  The assignment of Diagnostic Code 7830 shows that the Veteran's service-connected scalp folliculitis is rated as analogous to scarring alopecia.

Diagnostic Code 7830 provides ratings for signs and symptoms of scarring alopecia.  Scarring alopecia affecting  20 to 40 percent of the scalp warrants a 10 percent rating.  Scarring alopecia affecting more than 40 percent of the scalp warrants a maximum 20 percent rating.  

Private treatment records from the Veteran's private dermatologist, Dr. J.G., who noted that in May 1997, the Veteran had numerous inflamed papules on the scalp and perifollicular scale throughout the occiput and frontal scalp.  He was assessed as having folliculitis keloidalis.  In August 1997, the Veteran stated there was  improvement and it was noted that he had decreased density of hair throughout the scalp, with numerous erythematous firm scarred papules on the scalp.  In May 1998, the Veteran complained of itching, tenderness, pus, and bleeding at the occiput, and Dr. J.G. noted several erythematous inflamed papules on the occiput extending to the crown.  In November 1999, the Veteran stated that he occasionally gets breakouts at the occiput, the back part of the head, and it was noted that he had firm pink papules at the occiput.  October 2000 records show that the Veteran complained of swelling and bumpiness despite using medication, and he was noted to have scattered inflamed papules at the occiput.  

Additional private treatment records from Dr. J.G. show that in June 2006, the Veteran complained of more breakouts on the neckline, and was observed to have several inflamed papules at the occiput.  In July 2006, the Veteran stated that several days earlier, his scalp began to burn and breakout with bumps, which began to bleed, causing him to have a stiff neck and headache.  He was observed as having very inflamed patches throughout the scalp with numerous pustules with purulent drainage.  Lab results showed moderate growth of pseudomonas aeruginosa.  A follow-up visit that same month following treatment with antibiotics showed no active areas of inflammation and pustules.  In August 2006 and September 2006, with continued medication, no inflamed papules on the scalp were noted.   But in August 2007, the Veteran was noted to have several inflamed follicular-based papules on a background of erythema with scarring alopecia and decreased density of hair on the crown, sides, and posterior scalp covering 30 percent of the scalp surface.  Also noted was a rectangular area of scarring alopecia without hair growth on the posterior scalp.  

The Veteran underwent VA examinations in July 2007 and December 2011.  At a VA examination in July 2007, the examiner noted that the Veteran had scarring alopecia on the posterior scalp at the hairline in a rectangular patch measuring about 4 inches by 1.5 inches.  There were no keloids, and no hair either.  There was also scattered loss of hair follicules on the posterior crown, and one active pustule on the neck.  The assessment was scalp folliculitis.

At a December 2011 VA examination, the examiner stated that in 1989, the Veteran was diagnosed with acne keloidalis nuchae.  The examiner also stated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and specifically noted that the Veteran did not have keloid or tender scars.   When discussing a specific diagnosis, the examiner stated that the Veteran had "scalp folliculitis with alopecia, 10-15 2-4mm  red, non-tender papules on posterior and crown, with a 6cm x 3cm well-defined area of alopecia on the posterior scalp at neckline.  Alopecia is less than 10 percent scalp."  The examiner also stated that the Veteran had scarring alopecia, which affected less than 20 percent of his scalp.  The examiner also found that the Veteran's skin condition did not impact his ability to work.

VA treatment records show that the Veteran was treated in August 2010 and January 2012 for breakouts on his scalp.  He was noted to have scarring alopecia which was well-controlled.

The Board finds that, based on the evidence of record, the Veteran's service-connected scalp folliculitis does not warrant a rating in excess of 10 percent under Diagnostic Code 7830.  During the entire appeal period, the evidence shows that the area affected on the Veteran's scalp is shown to be no greater than 30 percent, which was in August 2007.  At the more recent December 2011 VA examination,  scarring alopecia was found to cover less than 20 percent of the scalp.  Without evidence to show that the area affected is greater than 40 percent, a higher rating is not warranted.

While the Veteran argues that separate or higher ratings are warranted due to bleeding and tender scars on his head, the Board concludes a separate rating is not warranted as that there are no manifestations outside the bounds of the rating criteria for scarring alopecia that are not already compensated for in the 10 percent rating.  As stated above, a rating under Diagnostic Code 7830 is warranted for all signs and symptoms of scarring alopecia, and manifestations are not limited to specific individual attributes.  As manifestations of scarring alopecia include the Veteran's symptoms of scarring of the scalp and hair loss, see Dorland's Illustrated Medical Dictionary 54 (31st ed. 2007), the Veteran's symptoms are appropriately rated under Diagnostic Code 7830 and separate ratings are not warranted.  

The Board has considered rating the Veteran's disability under other Diagnostic Codes, in order to provide him with the most beneficial rating.  For example,  the Board has considered Diagnostic Code 7800, which provides evaluations for scars or disfigurement of the head, face, or neck.  However, there is no evidence to show that the Veteran exhibits tissue loss or two or more characteristics of disfigurement, as outlined in Diagnostic Code 7800.  In fact, the December 2011 VA examiner found no evidence of scarring or disfigurement, and specifically noted that the Veteran did not have any keloid or tender scars.  There is also no evidence of three or more painful or unstable scars, which would permit a higher evaluation under Diagnostic Code 7804.  As Diagnostic Codes 7801 and 7802 pertain to scars not of the head, face, or neck, they are not applicable in this case.  There are also no other Diagnostic Codes pertaining to disabilities of the skin that would be more advantageous for rating the Veteran's scalp folliculitis.  

Based on the foregoing, the Board concludes that the Veteran's scalp folliculitis more nearly approximates the criteria for a 10 percent rating during the entire appeal period.  Therefore, an increased evaluation is not warranted.

III.  Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the rating criteria permit higher schedular evaluations than are currently assigned for additional signs and symptoms of disability, or greater degrees of disability.  As the Veteran's complaints of scarring and hair loss are contemplated under Diagnostic Code 7830, his symptoms do not rise to the level of marked interference with employment or frequent periods of hospitalization.  The December 2011 VA examiner found that the Veteran's skin disability did not affect his ability to work, and there is no evidence of hospitalization.  While the Veteran wears hats and has expressed the embarrassment of having hair loss, the evidence does not show an exceptional or unusual disability picture which would warrant extraschedular referral.  The Schedular criteria are adequate, and no further discussion of 38 C.F.R. § 3.321 is required.
 

ORDER

An initial evaluation in excess of 10 percent for a skin disability of the scalp, to include scalp folliculitis, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


